DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on June 6, 2022 is acknowledged.
Claims 9-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 6, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitsch et al. (US 9,656,280 B2).
With regard to claim 1, Pitsch discloses a wand (110), comprising: a shell (112), the shell operable to pull away from a faucet (Fig. 9); a waterway, the waterway operable to be substantially disposed in the shell (12), the waterway including a boost module (Col. 13 lines 48-63) and a mode module (123); the boost module including a fixed boost sub-module and a movable boost sub-module (Fig. 14); the mode module including a fixed mode sub-module and a movable mode sub-module (Fig. 14); the fixed boost sub-module including an inlet region and a first flow passage, the inlet region operable to connect to a water hose, the first flow passage operable to fluidly communicate with the water hose; the movable boost sub-module including a second flow passage, the second flow passage operable to fluidly communicate with the first flow passage; the movable mode sub-module including a third flow passage and a plurality of flow openings, the third flow passage operable to fluidly communicate with the second flow passage, the plurality of flow openings operable to fluidly communicate with the third flow passage; the fixed mode sub-module including a plurality of first outlet passages and a plurality of second outlet passages (Fig. 18), the plurality of first outlet passages operable to fluidly communicate with the plurality of flow openings, the plurality of second outlet passages operable to fluidly communicate with the plurality of flow openings; and a face module (128), the face module including a first outlet and a second outlet (Fig. 14), the first outlet operable to fluidly communicate with the plurality of first outlet passages and deliver water from the face module in a first form, the second outlet operable to fluidly communicate with the plurality of second outlet passages and deliver water from the face module in a second form; wherein the movable boost sub-module is operable to move in a generally longitudinal direction (longitudinal direction in relation to length of 184); and wherein the movable mode sub-module is operable to move in a generally circumferential direction (Col. 14 lines 9-26).
	With regard to claim 2, the device of Pitsch discloses the invention as disclosed in the rejection of claim 1 above. Pitsch further discloses the movable boost sub-module is operable to move away from and toward the fixed boost sub-module (Col. 13 lines 48-63 and Fig. 14); as the movable boost sub-module moves away from the fixed boost sub-module, the flow of water through the second flow passages increases; and as the movable boost sub-module moves toward the fixed boost sub-module, the flow of water through the second flow passage decreases (Col. 13 lines 48-63 and Fig. 14).
	With regard to claim 3, the device of Pitsch discloses the invention as disclosed in the rejection of claim 2 above. Pitsch further discloses a boost actuator module (185/186), the boost actuator module operable to engage the movable boost sub-module to limit movement of the movable boost sub-module away from the fixed boost sub-module; and the boost actuator module operable to disengage the movable boost sub-module to enable movement of the movable boost sub-module away from the fixed boost sub-module (Col. 13 lines 48-63 and Fig. 14).
With regard to claim 4, the device of Pitsch discloses the invention as disclosed in the rejection of claim 1 above. Pitsch further discloses the movable mode sub-module is operable to rotate in a counterclockwise direction and a clockwise direction relative to the fixed mode sub-module; as the movable mode sub-module rotates in a counterclockwise direction relative to the fixed mode sub-module, water flows from the plurality of flow openings to the plurality of first outlet passages; and as the movable mode sub-module rotates in a clockwise direction relative to the fixed mode sub-module, water flows from the plurality of flow openings to the plurality of second outlet passages (Col. 14 lines 9-26).
With regard to claim 5, the device of Pitsch discloses the invention as disclosed in the rejection of claim 4 above. Pitsch further discloses a mode actuator module (192), the mode actuator module operable to engage the movable mode sub-module to rotate the movable mode sub-module in a counterclockwise direction; and the mode actuator module operable to engage the movable mode sub-module to rotate the movable mode sub-module in a clockwise direction (Col. 14 lines 9-26).
With regard to claim 6, the device of Pitsch discloses the invention as disclosed in the rejection of claim 1 above. Pitsch further discloses the fixed boost sub-module includes an adapter(182), and the movable boost sub-module includes a slide (188) and a boost spring (190, Fig. 14).
With regard to claim 7, the device of Pitsch discloses the invention as disclosed in the rejection of claim 1 above. Pitsch further discloses the fixed mode sub-module includes a retainer, an outlet disk, a web seal, and a flow guide, and the movable mode sub-module includes a mode selector and an inlet disk (Fig. 14 and Col. 14 lines 9-26).
With regard to claim 8, the device of Pitsch discloses the invention as disclosed in the rejection of claim 1 above. Pitsch further discloses the face module includes an aerator (130) and a spray face (Fig. 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/               Primary Examiner, Art Unit 3752